                         IN THE UNITED STATES DISTRICT COURT

                             DISTRICT OF UTAH, CENTRAL DIVISION



 MARK L. SHURTLEFF,
                                                          ORDER TO SHOW CAUSE
                Plaintiff,

 v.                                                           Case No. 2:18-cv-445

 SIM GILL et al.,                                             Judge Clark Waddoups

                Defendants.


       Before the court are three Motions to Dismiss filed by Defendants in this action. (ECF

Nos. 33, 36, & 37.) The first motion was filed on October 23, 2018. (ECF No. 33.) The other two

were filed on November 26, 2018. (ECF Nos. 36 &37.) Plaintiff has not responded to any of

Defendants’ Motions, and the time to do so has lapsed. See DUCivR 7-1(b)(3) (“A memorandum

opposing motions filed pursuant to 12(b), 12(c), and 56 must be filed within twenty-eight (28)

days after service of the motion or within such time as allowed by the court.”). According to the

local rules, “[f]ailure to respond timely to a motion, other than for summary judgment, may result

in the court’s granting the motion without further notice.” DUCivR 7-1(d). Therefore, Plaintiff is

hereby ordered to show cause, on or before January 22, 2019, why this action should not be

dismissed with prejudice.

       DATED this 7th day of January, 2019.

                                                        BY THE COURT:


                                                        ______________________________
                                                        Clark Waddoups
                                                        United States District Court Judge
